Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  June 19, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                               Chief Justice

  147264 & (11)                                                                                      Michael F. Cavanagh
                                                                                                     Stephen J. Markman
                                                                                                         Mary Beth Kelly
                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
  TOM BARROW,                                                                                           David F. Viviano,
          Plaintiff-Appellant,                                                                                      Justices


  v                                                               SC: 147264
                                                                  COA: 316695
                                                                  Wayne CC: 13-007068-AW
  CITY OF DETROIT ELECTION
  COMMISSION and CITY CLERK FOR
  THE CITY OF DETROIT,
            Defendants,
  and
  MICHAEL DUGGAN and MICHAEL
  DUGGAN FOR MAYOR COMMITTEE,
           Intervening Defendants-Appellees.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal prior to decision by the Court of Appeals is
  considered, and it is DENIED as moot.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 19, 2013
         p0619
                                                                             Clerk